                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


SHERRI LISTON                                                                        PLAINTIFF

V.                                                                      NO. 3:18CV00172-JMV

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                  ORDER DISMISSING CASE WITHOUT PREJUDICE

       Before the Court is Plaintiff’s unopposed Motion to Dismiss Without Prejudice [12].

       Pursuant to FED. R. CIV. P. 41(a)(2), “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper.” The Court, having been advised

Defendant does not oppose the motion, finds the motion should be granted for good cause

shown. Therefore, it is

       ORDERED that the instant motion is granted, and this case is DISMISSED WITHOUT

PREJUDICE.

       This, the 19th day of November, 2018.



                                                     /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
